Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 3/23/2022.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Chuong (Shawn) Nguyen (Reg. No. 79,000) on July 12, 2022.  During the telephone conference, Mr. Nguyen has agreed and authorized the Examiner to amend Claim 17, cancel claims 9-16, and add claim 21-27.


Claims
Replacing Claim 17, canceling claims 9-16, and adding dependent claims 21-27 as following:

Claims 9-16:	 (Cancelled) 

Claim 17:	 (Currently Amended) A computer implemented method for facilitating secure access to an electronic portal through multifactor authentication, the method comprising:
at an authentication portal:
receiving an access request from a user device in response to a promotional message, the promotional message including a transaction request to authorize a high-volume user transaction;
requesting an authentication image from a code generator;
receiving an authentication image;
displaying the authentication image at the authentication portal;
receiving an authentication confirmation from an authentication application in response to the authentication application recognizing the authentication image;
generating an authentication request including a transaction ID that is based on information corresponding to a user, the user device, and the electronic portal, the transaction ID including data that corresponds to an access time, an access location, a user identifier, and a device identifier; and
transmitting the authentication request to an authentication service;
at the authentication service:
receiving the authentication request from the authentication portal;
generating an encryption key;
encrypting the transaction ID in the authentication request by using the encryption key;
generating a notification configured to prompt the user device for input of a simple passcode, the notification including the encrypted transaction ID; and
transmitting the notification to the authentication application;
at the authentication application:
receiving the notification and decrypting the transaction ID;
identifying a login ID from the decrypted transaction ID;
accepting user input of the simple passcode;
authenticating the user input of the simple passcode based on the login ID and upon successful authentication, granting access to the authentication portal by, 
re-encrypting the decrypted transaction ID;
transmitting the re-encrypted transaction ID to the authentication service; and
calling an application programming interface that is associated with the authentication portal with a notice that the user is authorized to access the authentication portal[[;]].
Claim 21:	(New) The method of claim 17, wherein the simple passcode comprises at least one of a personal identification number (PIN), biometric identifier, or personal identification pattern.

Claim 22:		(New) The method of claim 21, wherein the simple passcode comprises a plurality of a personal identification number (PIN), biometric identifier, or personal identification pattern.

Claim 23:		(New) The method of claim 17, further comprising:
at the authentication service, encrypting the transaction ID and transmitting the encrypted transaction ID to the authentication application.

Claim 24:	(New) The method of claim 23, further comprising:
transmitting the encrypted transaction ID with the notification.

Claim 25:	(New) The method of claim 17, wherein the transaction ID comprises a hash token.

Claim 26:	(New) The method of claim 17, further comprising:
at the authentication portal, generating a first authentication image.

Claim 27:	(New) The method of claim 26, further comprising:
at the authentication application, scanning and recognizing the first authentication image generated by the authentication portal.
Examiner's Statement of reason for Allowance
Claims 1-8 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and a computer implemented method for facilitating secure access to an electronic portal through multifactor authentication, the method comprising receiving an access request; requesting an authentication image; receiving an authentication image; displaying the authentication image; receiving an authentication request; transmitting the authentication request; receiving the authentication request; generating an encryption key; encrypting the transaction ID; generating a notification; transmitting the notification; receiving the notification and decrypting the transaction ID; identifying a login ID; accepting a user input passcode; authenticating the user input; transmitting the re-encrypted transaction ID; and calling an application programming interface. A user may be enabled to quickly and securely log onto a website or other electronic portal using a handheld electronic device.  In certain embodiments, multifactor authentication is utilized to improve the security of the authentication process.
The closest prior art, as previously recited, Eisen (US20170262845), Rathbun (US20130055362), and Hurley (US20150095219), are also generally directed to various aspects of secure communications.  However, none of Eisen, Rathbun, and Hurley teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 17.  For example, none of the cited prior art teaches or suggest the steps of at an authentication portal: receiving an access request from a user device in response to a promotional message, the promotional message including a transaction request to authorize a high-volume user transaction; requesting an authentication image from a code generator; receiving an authentication image; displaying the authentication image at the authentication portal; receiving an authentication confirmation from an authentication application in response to the authentication application recognizing the authentication image; generating an authentication request including a transaction ID that is based on information corresponding to a user, the user device, and the electronic portal, the transaction ID including data that corresponds to an access time, an access location, a user identifier, and a device identifier; generating an encryption key; encrypting the transaction ID in the authentication request by using the encryption key; generating a notification configured to prompt the user device for input of a simple passcode, the notification including the encrypted transaction ID; transmitting the notification to the authentication application; at the authentication application: receiving the notification and decrypting the transaction ID; accepting user input of the simple passcode; authenticating the user input of the simple passcode based on the login ID and upon successful authentication, granting access to the authentication portal; calling an application programming interface that is associated with the authentication portal with a notice that the user is authorized to access the authentication portal.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439  


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439